ALLOWABLE SUBJECT MATTER
Claims 1, 2, 5-8, 12, and 15-17 are allowed.
This application is in condition for allowance except for the presence of claims 4, 9-11, and 13-14 directed to an invention non-elected without traverse, see response filed 24 September 2019 and p. 3 of the office action mailed 15 November 2019.  Accordingly, claims 4, 9-11, and 13-14 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Klaus Stoffel, Reg. No. 31,668, on 24 March 2021.  These amendments are to the claims as filed on 22 December 2020.
Claim 1, line 3, after “consisting of three different resin-permeable plies” add  –- and optionally a protective ply --.
Claim 1, line 5, after “atop one another,” add –- wherein the three plies are optionally joined with adhesive layers, –-
Claim 2, line 2, delete “further comprising a protective” and replace with  –- wherein the protective ply is present, and is a --.
Claim 6, line 4, delete “poly propylene” and replace with  –- polypropylene --.
Claim 8, line 5, delete “poly propylene” and replace with  –- polypropylene --.
Claim 16, line 1, delete “further comprising an adhesive layer” and replace with  –- wherein the adhesive layers are present --.

REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1
The present claims are deemed allowable over the references since the references do not disclose or render obvious a resin-permeable multi-ply flow aid for an infusion arrangement having the recited structure.
While EP 2,604,413 discloses a multi-layered sheet for vacuum infusion molding having a top layer, first adhesion layer, middle layer, second adhesion layer, and bottom layer, and EP ‘413 also describes a peel ply, the reference does not describe an adhesive layer provided at an outer face of the peel ply for fixing the flow aid to the item to be infused.  Furthermore, the plies are not all resin-permeable.  Specifically, EP ‘413 specifies that layer 36 shown in FIG. 3 is a resin-impermeable membrane which teaches away from the claimed invention.
14 and 16 with a layer of adhesive 20 disposed between surfaces, and resin will wet all of the plies of the prefrom, see col. 3, lines 21-36 and col. 5, lines 50-54.  A bottom release sheet 18 is also present, see col. 4, lines 3-5.  However, Burpo does not teach or suggest an adhesive layer provided at an outer face of the peel ply for fixing the structure to the item to be infused.  The release sheet 18 is also not described to be resin permeable, and in fact making this sheet resin permeable appears to be detrimental to the function of the structure described in Burpo as this would allow the structure to become resin-bonded to the base aluminum plate layer 12 where the manufacturing operation takes place.
Newly cited Flinn (U.S. Pat. 9,254,622) describes a three-layer structure including a substrate, a bond ply, and a peel ply in order such that pre-impregnated resin flows from the substrate into the bond and peel plies, see FIGS. 2A, 2B and discussion at col. 3, line 8 to col. 4, line 18.  The substrate may itself be a multi-ply material such as an epoxy-impregnated 8-ply woven fabric laminate, see col. 3, lines 8-22.  However, Flinn does not teach or suggest that the peel ply has an outer face which is at least sectionally covered with an adhesive agent, and adding such an adhesive layer appears to be detrimental to the operation of the invention described in Flinn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
	Claims 1, 2, 5-8, 12, and 15-17 are allowed as amended.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796